Exhibit 10.4

 

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT dated as of March 31, 2008
(this "Amendment"), is between and among HEALTHSOUTH CORPORATION, a corporation
("Seller"), and LAKD ASSOCIATES, LLC, a Delaware limited liability company
("Purchaser").

RECITALS

Seller and Daniel Realty Company, LLC, an Alabama limited liability company
("Original Purchaser") have entered into that certain Purchase and Sale
Agreement dated January 22, 2008, as amended by Amendment to Purchase and Sale
Agreement dated January 22, 2008, and as further amended by Second Amendment to
Purchase and Sale Agreement dated February 13, 2008 (as amended, the "Purchase
Agreement") with respect to the sale of the Property more particularly described
therein.

Pursuant to that certain Assignment and Assumption of Purchase and Sale
Agreement dated March 12, 2008, Original Purchaser has assigned all of its
right, title, and interest in the Purchase Agreement to Purchaser, and Purchaser
has assumed all of Original Purchaser's obligations thereunder (Purchaser is the
"Permitted Assignee" contemplated by the Purchase Agreement).

Seller and Purchaser desire to enter into this Amendment for the purposes
hereafter specified.

NOW, THEREFORE, in consideration of the Recitals, Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.      Property. The parties have mutually agreed to cause a re-subdivision of
certain parts of the Property (namely, the portion of the Property situated
within the City limits of Birmingham, Alabama) to be re-subdivided in accordance
with the proposed "Final Plat of Cahaba Center at Grandview, as recorded in Map
Book 228, Page 46, in the Office of the Judge of Probate of Jefferson County,
Alabama" (the "Final Plat"), a copy of which is attached hereto as Exhibit A.

 

2.

Affiliate Transfers.

2.1       On the Closing Date, Purchaser will immediately convey title to Lot 1
(as shown on the Final Plat) to LAKD HQ, LLC, a Delaware limited liability
company having common ownership with Purchaser, and LAKD HQ, LLC, as owner of
said Lot 1, will be the landlord under the Corporate Office Lease.

2.2       Further, on the Closing Date, Purchaser will immediately convey title
to Lot 2-D (as shown on the Final Plat) to LAKD Distribution, LLC, a Delaware
limited liability company having common ownership with Purchaser, and LAKD
Distribution, LLC, as owner of said Lot 2-D, will be the landlord under the
Distribution Lease.

 

--------------------------------------------------------------------------------



3.          Corporate Office Lease. Seller and Purchaser have agreed to certain
modifications to the Corporate Office Lease. Accordingly, "Revised Exhibit D
(Form of Corporate Office Lease)" is hereby deleted from the Purchase Agreement
and the attached "Second Revised Exhibit D (Form of Corporate Office Lease)" is
inserted in lieu thereof.

 

4.

Distribution Center Lease and Parking License Agreement.

4.1       Seller and Purchaser have agreed to certain modifications to the
Distribution Center Lease. Accordingly, "Exhibit E (Form of Distribution Center
Lease)" is hereby deleted from the Purchase Agreement and the attached "Revised
Exhibit E (Form of Distribution Center Lease)" is inserted in lieu thereof.

4.2       In order to assure the Seller, as tenant under the Distribution Center
Lease, of an additional 94 parking spaces, Purchaser will cause LAKD HQ, LLC to
enter into the Parking Space License Agreement in the form attached as Exhibit B
on the Closing Date, and such Parking Space License Agreement will constitute an
additional "Seller Deliverable" under Section 14.1 of the Purchase Agreement and
an additional "Purchaser Deliverable" under Section 14.3 of the Purchase
Agreement.

5.          Allocation of Purchase Price. Seller and Purchaser agree to
reasonably cooperate with one another regarding an allocation of the Purchase
Price among the various parcels comprising the Property based upon an agreed
upon fair market value of such parcels. The allocation will be evidenced by an
attachment to this Agreement to be executed by the parties not later than 120
days following the Closing Date. The agreement of the parties under this Section
5 shall survive the Closing.

6.          Ratification. Except as modified hereby, the Purchase Agreement is
hereby ratified and affirmed.

7.          Counterparts. The Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.

REMAINDER OF PAGE INTENTIONALLY DELETED

 

 

 

Daniel Realty Company, LLC/HealthSouth Corporate Campus

Third Amendment to Purchase and Sale Agreement

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

SELLER:

 

HEALTHSOUTH CORPORATION
a corporation

 

By:

/s/ John P. Whittington

 

Print Name:

John P. Whittington

 

Its:

Secretary

 

 

PURCHASER:

 

LAKD ASSOCIATES, LLC
a Delaware limited liability company

BY:      Daniel Realty Corporation,
              Its Manager

 

By:

/s/ T. Charles Tickle

 

Print Name:

T. Charles Tickle

 

Its:

Chairman

 

 

 

 

Daniel Realty Company, LLC/HealthSouth Corporate Campus

Third Amendment to Purchase and Sale Agreement

 

 

 

 

 